DETAILED ACTION	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7, 9, 12, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bluche (US Pub No. 2018/0005082 A1).
Regarding claim 1, Bluche discloses, an electronic apparatus comprising: a storage configured to store (See Bluche ¶36, “The one or more memory units store instructions, such as instructions (in an example, software), to be executed by the one or more processors, and the techniques described herein are performed by the computing device in response to the one or more processors executing the instructions stored in the one or more memory units.”)
a training model of multi-dimensional long short- term memory (MDLSTM); (See Bluche ¶41, “The MDLSTM-RNN may be trained with a connectionist temporal classification (CTC) function. … In some embodiments, the MDLSTM-RNN may be trained along with the decoder unit 105.”)
and a processor configured to acquire an image including at least one of handwritten text and printed text, (See Bluche ¶34, “Image capturing device 90 may be configured to capture one or more images of text such as text in document 1.  
identify each of text line regions in the image through image processing, (See Bluche ¶64, “Decoder unit 105 may also be configured to predict a subsequence of 
characters.  The subsequence of characters may be a line of characters in a given line in the image I.”)
and recognize text included in the each identified text line region based on the training model. (See Bluche ¶69-70, “Decoder unit 105 may be configured to determine a character based on the probability vector or a line or sequence of characters based on the sequence of probability vectors, and transmit the determined character or line or sequence of characters to display device 91. … Display device 91 may be configured to display the received characters or the line or sequence of characters as depicted by display 92.  Thus, display 92 displays the characters recognized by system 100 from image I.”)

Regarding claim 4, Bluche discloses, the apparatus of claim 1, wherein the processor is configured to identify a region including the identified text line as a plurality of vertical blocks, and calculate a probability of a character estimated from each of the vertical blocks based on a pixel value of each vertical block. (See Bluche ¶65, “The sequence of probability vectors y.sub.t described above may be expressed as y.sub.t=y.sub.t.sup.(1), y.sub.t.sup.(2), y.sub.t.sup.(3), .  . . , y.sub.t.sup.(W'), where y.sub.t.sup.(1), y.sub.t.sup.(2), y.sub.t.sup.(3), .  . . , y.sub.t.sup.(W') are probability 

Regarding claim 5, Bluche discloses, the apparatus of claim 4, wherein the processor is configured to combine an existence probability of a first character in a first vertical block, an absence probability of the first character in the first vertical block, an existence probability of a second character in a second vertical block, and an absence probability of the second character in the second vertical block to calculate a plurality of probabilities in which at least one of the first and second characters are included in text line region.  (See Bluche ¶65 “Decoder unit 105 may determine the sequence of probability vectors y.sub.t according to the following equation:  y.sub.t=Decoder(s.sub.t, g.sub.t) .di-elect cons.[0,1].sup.W'.times.L+1 (6c) where y.sub.t is a matrix of dimension (L+1, W').  L, as described above, is a value that equals the number of all characters in a language, including, but not limited to, lowercase and uppercase alphabets, numerals, punctuation symbols, such as commas and exclamation marks, inter-word spaces, currency symbols, and other characters used in general by the population speaking and writing in that language.” Where the absence probability is considered for characters that have low probabilities and are therefore not of interest.)

Regarding claim 7, Bluche discloses, the apparatus of claim 1, further comprising: a camera; (See Bluche ¶34, “Image capturing device 90 may be configured to capture one or more images of text such as text in document 1.  Document 1 may be any type of a document including any type of data including images, printed text, and 
and a display, wherein the image including at least one of the written text and printed text refers to an image obtained by the camera or a handwritten image input on the display. (See Bluche ¶70, “Display device 91 may be configured to display the received characters or the line or sequence of characters as depicted by display 92.  Thus, display 92 displays the characters recognized by system 100 from image I.”)

Regarding claim 9, Bluche discloses, a method of controlling an electronic apparatus storing a training model of a multi-dimensional long short-term memory (MDLSTM), the method comprising: acquiring an image including at least one of handwritten text and printed text; identifying each of text line regions in the image through image processing; and recognizing text included in the each identified text line region based on the training model. (See the rejection of claim 1 as it is equally applicable for claim 9 as well.)

Regarding claim 12, Bluche discloses, the method of claim 9, further comprising identifying a region including the identified text line as a plurality of vertical blocks, and calculating a probability of a character estimated from each of the vertical blocks based on a pixel value of each vertical block.  (See the rejection of claim 4 as it is equally applicable for claim 12 as well.)

Regarding claim 13, Bluche discloses, the method of claim 12, wherein the calculating the probability comprises combining an existence probability of a first character in a first vertical block, an absence probability of the first character in the first 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 2, 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bluche (US Pub No. 2018/0005082 A1) in view of Sarraf (US Pat. No. 10,423,852 B1). 
Regarding claim 2, Bluche discloses, the apparatus of claim 1, but he fails to disclose the following limitations.  
However Sarraf discloses, wherein the processor is configured to binarize text region in the image (See Sarraf 3:35-43, “Referring to FIG. 1, the pre-processing steps S11 to S17 are applied to each input text image.  The input text image contains multiple lines of hand-written text, and may be a color image, a grayscale image, or a binary image.  The input text image may be either an image in a training dataset used for training the network model (referred to as a training image), or an image containing text to be recognized (referred to as a test image).  The input text image is first binarized (step S11), unless it is already a binary image.”)
and perform the image processing by correction processing with respect to the binarized text region. (See Sarraf 4:29-34, “Referring back to FIG. 1, the height of each text line image generated in step S12 is normalized to a pre-determined standard line height (step S13).  The standard line height, which is identical for all text lines in all training images and test images, may be a selected constant value, such as 64 or 48 pixels.”)


Regarding claim 3, Bluche and Sarraf disclose, the apparatus of claim 2, wherein the correction processing includes at least one of removal of a slope, height standardization and skeletonization with respect to the text region.  (See the rejection of claim 2 as it is equally applicable for claim 3 as well.)

Regarding claim 10, Bluche and Sarraf disclose, the method of claim 9, wherein the identifying each of the text line regions comprises binarizing text region in the image and performing the image processing by correction processing with respect to the binarized text region.  (See the rejection of claim 2 as it is equally applicable for claim 10 as well.)

Regarding claim 11, Bluche and Sarraf disclose, the method of claim 10, wherein the correction processing includes at least one of removal of a slope, height standardization and skeletonization with respect to the text region.  (See the rejection of claim 3 as it is equally applicable for claim 11 as well.)

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bluche (US Pub No. 2018/0005082 A1) in view of Reffle et al. (US Pub. No. 2011/0229036 A1).
Regarding claim 6, Bluche disclose, the apparatus of claim 5, wherein the processor is configured to apply a token passing decoding to the plurality of calculated probabilities and acquire text recognized in the text line region. (Bluche ¶67, “Decoder unit 105 that may determine the sequence of probability vectors may provide, in one timestep, as an output of system 100, the transcription of a complete line in an image I.”)
	Bluche discloses the above limitations but he fails to disclose the following limitations.
However Reffle disclose, to apply a preset language model to the plurality of calculated probabilities and acquire text recognized in the text line region.  (See Reffle ¶17, “The aim of text and error profiling according to the present invention is to find the OCR tokens output by the OCR and "guess" the correct word interpretation of each token in an automated way, and to subsequently derive a ranked list of historical patterns and recognition errors specific to the text of the input document based on the interpretation.  In practice, the "guess" will not always be correct, however, inexact and partial profiles may be used to derive models for the historical language used in the document and the OCR channel that help to optimise adaptive OCR or to improve post-correction of the OCR output.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include using language models for character 

Regarding claim 14, Bluche and Reffle disclose, the method of claim 13, wherein the recognizing the text comprises applying a token passing decoding and a preset language model to the plurality of calculated probabilities and acquiring text recognized in the text line region.  (See the rejection of claim 6 as it is equally applicable for claim 14 as well.)

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bluche (US Pub No. 2018/0005082 A1) in view Perng et al. (US Pub. No. 2018/0146232 A1)
Regarding claim 8, Bluche discloses, the apparatus of claim 1, but he fails to disclose the following limitations.
However Perng disclose, wherein the processor is configured to identify a function related to the recognized text and perform the identified function. (See Perng ¶28, “For text recognition, the captured text is processed by using OCR (optical character recognition).  The captured text is compared to information stored in the recognition data structure.  When a match occurs, the associated action or function is identified and executed.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the executing a function based on 

Regarding claim 15, Bluche and Perng disclose, the method of claim 9, further comprising identifying a function related to the recognized text and performing the identified function.  (See the rejection of claim 8 as it is equally applicable for claim 15 as well.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID PERLMAN/Primary Examiner, Art Unit 2662